Name: Council Regulation (EEC) No 373/86 of 17 February 1986 amending, on account of the accession of Spain, Regulations (EEC) No 3132/85, (EEC) No 3130/85 and (EEC) No 3131/85 opening, allocating and providing for the administration of Community tariff quotas for certain products falling within heading No 08.03, Chapter 27 and heading No 55.09 of the Common Customs Tariff, originating in Spain (1986)
 Type: Regulation
 Subject Matter: Europe;  leather and textile industries;  oil industry;  tariff policy;  plant product
 Date Published: nan

 21 . 2 . 86 Official Journal of the European Communities No L 44/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 373/86 of 17 February 1986 amending, on account of the accession of Spain , Regulations (EEC) No 3132/85 , (EEC) No 3130/85 and (EEC) No 3131/85 opening, allocating and providing for the administration of Community tariff quotas for certain products falling within heading No 08.03 , Chapter 27 and heading No 55.09 of the Common Customs Tariff, originating in Spain (1986) HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 3132/85, the duty of 3 % is hereby replaced by a duty of 2,6 % . Article 2 In Article 1 of Regulation (EEC) No 3130/85, the customs duties indicated in the table for each product are hereby replaced by those appearing below : 27.10 A III Bill C I c) II c) III c) d) 27.1 1 B I c) 27.12 A III B 27.13 B I c) II 27.14 C II 2,1 % 2,1 % 1,2 % 1,2 % 1,4 % 2,1 % 0,5 % 0,6 % 1,8 % 0,6 % 1,6 % 0,6 % THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 30 , 31 and 75 thereof, Having regard to the proposal from the Commission , Whereas, on the basis of the Agreement of 29 June 1970 between the European Economic Community and Spain (') and the acts annexed thereto, the Community opened by Regulations (EEC) No 3132/85, (EEC) No 3130/85 and (EEC) No 3131 /85 (2) Communitiy tariff quotas for 1986 for :  certain dried figs falling within subheading ex 08.03 B of the Common Customs Tariff,  certain petroleum products falling within Chapter 27,  certain woven fabrics of cotton falling within heading No 55.09 , originating in Spain ; Whereas , according to Articles 30 , 31 and 75 of the Act of Accession , the duties applicable within the framework of these quotas are subject to tariff dismantling as from 1 March 1986 ; whereas the rates thereof have to be adjusted accordingly, Article 3 In Article 1 of Regulation (EEC) No 3131 /85, the customs duties indicated in the table for each product are hereby replaced by those appearing below : 55.09 A I II B I II 3,7 % 3.7 % 4,0 % 3.8 % Article 4 This Regulation shall enter into force on 1 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 17 February 1986 . For the Council The President H. van den BROEK (') OJ No L 182, 16 . 8 . 1970 , p. 1 . (2) OJ No L 304, 16 . 11 . 1985, pp . 8 , 1 and 5 .